                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELLEN HARDIN,                                       Case No. 17-cv-05554-JST (TSH)
                                   8                    Plaintiff,
                                                                                             ORDER DENYING MOTION TO
                                   9              v.                                         QUASH WITHOUT PREJUDICE
                                  10     MENDOCINO COAST DISTRICT                            Re: Dkt. No. 168
                                         HOSPITAL, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Ellen Hardin has filed a motion to quash Defendants’ document subpoena to St.

                                  14   Charles Health System. ECF No. 168. The Court finds the matter suitable for decision without

                                  15   oral argument and accordingly VACATES the September 5, 2019 hearing.

                                  16          Hardin did not comply with the undersigned’s Discovery Standing Order. It provides that

                                  17   “counsel for each party shall meet and confer in person, or, if counsel are located outside the Bay

                                  18   Area, by telephone, to attempt to resolve their dispute informally. A mere exchange of letters, e-

                                  19   mails, telephone calls or facsimile transmissions does not satisfy the meet and confer

                                  20   requirement.” It further provides that “[i]f the parties are unable to resolve their dispute

                                  21   informally after a good faith effort, including meet and confer efforts conducted by lead counsel,

                                  22   the parties have two options.” The first option is “[i]f the dispute is straightforward, or the parties

                                  23   believe some initial informal guidance from the Court may help the parties resolve their dispute

                                  24   without the need for briefing, the parties may contact Judge Hixson’s Courtroom Deputy, Rose

                                  25   Maher, to arrange a telephonic conference with Judge Hixson.” The second option is that “[f]or

                                  26   more complex disputes, the parties shall prepare a joint statement of not more than five pages . . .”

                                  27   The cover page of the joint letter must contain “an attestation that the parties met and conferred in

                                  28   person (or by telephone if outside the Bay Area) in good faith to resolve their dispute(s) prior to
                                   1   filing the letter . . .”

                                   2            Here, both the motion and the opposition state that Hardin’s meet and confer effort

                                   3   consisted of sending a letter to the Defendants. ECF No. 168 (White Decl., Ex. B); ECF No. 175.

                                   4   There was no conversation between counsel before this motion was filed, as required by the

                                   5   Discovery Standing Order. In addition, Hardin’s 11 page motion to quash is not a five page joint

                                   6   discovery letter.

                                   7            These rules serve a purpose. Hardin’s lead argument is that the subpoena is overbroad.

                                   8   That type of objection can often be resolved informally. In particular with a subpoena, there are

                                   9   usually two sets of communications that whittle down the scope of production. First, there is the

                                  10   communication between the subpoenaing party and the subpoenaed non-party. Sometimes a party

                                  11   will ask for everything in a subpoena because it’s not sure what the non-party actually has and the

                                  12   party wants to cover its bases. Often the non-party, which does know what it has, will then
Northern District of California
 United States District Court




                                  13   negotiate with the subpoenaing party about the scope of the subpoena. Second, there is the

                                  14   communication between the subpoenaing party and its opponent in the lawsuit. The opponent

                                  15   may have its own concerns about the breadth of the subpoena if it has a relationship with the non-

                                  16   party. Both sets of communications can result in the scope of the subpoena being narrowed to

                                  17   reduce the burden on the non-party and to protect the interests of the opposing party while also

                                  18   accommodating the legitimate needs of the subpoenaing party. Stated another way, when there is

                                  19   appropriate meeting and conferring, it is unusual for the agreed scope of production to mirror

                                  20   exactly what was asked for in the subpoena.

                                  21            That’s why firing off a meet and confer letter, not talking with the other side, and then

                                  22   running into court with a motion to quash isn’t productive. An actual conversation with opposing

                                  23   counsel is likely to yield some benefit. If nothing else, the opposing party may learn that the

                                  24   subpoenaing party has already agreed to limit the scope of the subpoena in response to objections

                                  25   from the non-party. Here, none of this communication took place.

                                  26            Also, the reason for requiring a joint five page discovery letter brief is to enable faster

                                  27   decisions. In a joint letter brief, the Court receives both sides’ arguments at once instead of having

                                  28   to wait two weeks for the opposition and then another week for the reply. And once the required
                                                                                           2
                                   1   meeting and conferring has taken place, five pages is usually enough to set forth the dispute.

                                   2          Hardin’s motion to quash is DENIED without prejudice for failure to comply with the

                                   3   undersigned’s Discovery Standing Order.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: August 23, 2019

                                   8
                                                                                                    THOMAS S. HIXSON
                                   9                                                                United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
